       Case 3:19-cv-03425-JST Document 21-1 Filed 07/11/19 Page 1 of 1




                   CERTIFICATE OF GOOD STANDING



UNITED STATES OF AMERICA                              )
                                                      )     ss.
WESTERN DISTRICT OF MISSOURI                          )



      I, Paige Wymore-Wynn, Clerk of the United States District Court for the

Western District of Missouri,

      DO HEREBY CERTIFY that Phillip James Richard Zeeck was duly admitted

to practice in said Court on January 8, 2014.

      Phillip James Richard Zeeck is currently an active member and has not been

disciplined by this Court.




Dated at Jefferson City, Missouri                Paige Wymore-Wynn
on July 10, 2019                                Paige Wymore-Wynn, Clerk


                                       By        Jeri Russel
                                                Jeri Russel, Deputy Clerk
